CRIMINAL LAW/SEARCH  SEIZURE:
A police officer has a reasonable and articulable suspicion that a person is involved in criminal activity in the following situation: (1) the late hour; (2) the fact that the car was parked in the lot of a closed business; (3) the area was known as a high crime area; (4) the inconsistent accounts of the driver; (5) the officer's observation that appellant had placed something inside the palm of his gloved hand; and (6) the officer's observation that appellant was making gestures which suggested that appellant was trying to hide something under the seat of the car.
In order to conduct a pat down search for concealed weapons, a police officer need not be scared or frightened by the detainee in order to justify the pat down search. Rather, the evidence need only show that the officer was aware of sufficient specific facts as would suggest that she was in danger.
Judgment affirmed.